Exhibit 10.1

 

AGREEMENT

 

This Agreement ("Agreement") between Save The World Air, Inc. ("STWA") and
Newfield Exploration Company ("Operator") (collectively the "Parties" and
individually, a "Party") is made this 15th day of October, 2014.

 

RECITALS

 

WHEREAS, Operator operates a crude oil exploration, production and related
facilities ("Operator's Business"):

 

Whereas, STWA has developed and owns certain technology which uses electric
fields to modify characteristics of oil specifically designed to optimize
upstream transit and storage operations (the "Upstream Technology");

 

Whereas, STWA and Operator believe the Upstream Technology could increase the
effectiveness, commercial viability and profitability of' Operator's Business:

 

Whereas, STWA and Operator wish to test the effectiveness of the Upstream
Technology in the context of Operator's Business; and,

 

Whereas, it is the desire of STWA to deliver the Upstream Technology to
Operator, and it is the desire of Operator to accept STWA's delivery of the
Upstream Technology, for the sole purpose of testing the effectiveness of the
Upstream Technology in connection with the operation of Operator's Business, on
the terms and conditions set forth in this Agreement.

 

NOW, Therefore, in consideration of the covenants set forth below and for good
and valuable consideration, the receipt and sufficiency of which is acknowledged
by the Parties, the Parties agree, as follows:

 

1.Upstream Technology.

 

STWA herby agrees to deliver the Upstream Technology, including all parts,
components, software, accessories, accessions, replacements, substitutions,
additions and improvements (collectively, the "Upstream Equipment") related to
the Upstream Technology, to Operator, on a non-exclusive basis, for the sole
purpose of allowing Operator to test the effectiveness of the Upstream
Technology in connection with the operation of Operator's Business.

 

2.Delivery, Installation, Operation, Data Collection and Maintenance of the
Upstream Equipment and Upstream Technology.

 

A. STWA, at ST'WA's expense, shall deliver the Upstream Equipment to Operator by
a date no later than December 30th, 2014 to a location designated by Operator.
This date may he extended by the mutual written consent of the Parties.



1

 

 

 



B. The Upstream Equipment shall be installed, at Operator's expense, at the
location designated by Operator.

 

C. Installation shall be performed by Operator and STWA in a professional and
workmanlike manner in conformance with all reasonable requirements of STWA, and
in compliance with good construction and engineering practices.

 

D. STWA shall provide Operator with instructional service in the installation
and operation of the Upstream Equipment during such installation process. All
installation and operation instruction provided by STWA will be at no charge to
Operator.

 

E. Any alteration or modifications to the Upstream Equipment may be made only
with consultation with and written approval by STWA.

 

F. Operator, at its expense, shall operate the Upstream Equipment and shall keep
and maintain the Upstream Equipment during the Term (defined below). In the
event the Upstream Equipment is lost, damaged, in whole or in part, or stolen,
while in the sole care, custody, and control of Operator, Operator shall pay to
STWA the greater of the depreciated book value or lair market value of the
Upstream Equipment. If the Parties are unable to agree on fair market value
under this subsection F, the fair market value of the Upstream Equipment shall
be determined by an independent appraiser, jointly selected by the Parties. The
appraiser must be recognized as an expert in valuing assets related to or
similar to the Upstream Equipment.

 

G. All repairs and maintenance of the Upstream Equipment shall be performed
promptly by Operator in consultation with STWA. Operator shall supply labor, at
Operator's cost, and all materials shall be provided by STWA, at STWA's cost in
connection with the operation and maintenance of the Upstream Equipment.

 

H. Upstream Technology data ("Data") generated in connection with the use of the
Upstream Equipment under this Agreement shall be collaborative and transparent
between STWA and Operator. All Data collected by Operator shall be promptly
delivered to STWA and. subject to the binding confidentiality and nondisclosure
provisions in section 4, below. Data cannot be shared or released to any outside
entity (other than STWA) or third party without the. written consent STWA. All
Data generated in connection with the operation of the Upstream Equipment shall
he exclusively owned by, and be the exclusive property of, STWA.

 

I. Parties may, from time to time, make changes or improvements to the Upstream
Equipment ("Improvements"). Any such Improvements to the Upstream Equipment
during the Term of this Agreement shall only be made with the consent of both
Operator and STWA. Any such Improvements shall 'be the sole and exclusive
property of STWA.

 

3. Term.

 

The term of this Agreement shall be for a period of six (6) months (the "Term"),
commencing on the date of installation of the Upstream Equipment, estimated to
be on a date not later than December 30, 2014. Upon expiration of the Term,
based on and subject to the efficacy of the Upstream Technology as tested under
this Agreement. the Parties agree to enter into good faith negotiations for the
sale or license of the Upstream Technology to Operator pursuant to such Wins and
conditions to which the Parties shall mutually agree. It is understood and
agreed, however, that either party hereto may cancel this Agreement at any time
by giving the other party at least thirty (30) days prior written notice of such
cancellation.. Neither party hereto shall by the termination of this Agreement
be relieved of its respective obligations and liabilities arising from or
incident to work performed or services rendered pursuant hereto.

 



2

 

 

 



4. Intellectual Property/Confidentiality. The Parties acknowledge and agree that
STWA is the holder and owner of worldwide exclusive patents, patents pending,
licenses and rights for the Upstream Technology and Upstream Equipment and any
and all Improvements thereon and data related thereto. Nothing contained in this
Agreement shall be deemed to transfer or assign any right, title or interest in
or to the Upstream Technology or Upstream Equipment or Improvements thereon Or
data related thereto to Operator, it being expressly understood between the
Parties that all right, title and interest in and to the Upstream Technology and
Upstream Equipment and Improvements thereon and data related thereto is and
shall remain at all times the exclusive property of STWA.

 

Notwithstanding the forgoing, STWA agrees that Operator may keep and use any
data and results for the purpose of evaluating the effectiveness of the Upstream
Technology and Upstream Equipment. Any such use by Operator shall he in
accordance with the terms and conditions at' this Agreement.

 

Operator hereby' acknowledges that, during and solely as a result of this
Agreement, it have access to confidential information of STWA. Operator hereby
agrees as follows:

 

(i) Confidential Information. "Confidential Information" shall mean any
information, tangible or intangible, relating to the Upstream Technology,
Upstream Equipment and improvements thereon and business of STWA and its
affiliated companies, and their products„ finances, budgets, methods, policies,
procedures, business, plans, computers, data, techniques, patents, patents
pending, trademarks, research or development, projects or results, customers or
clients, employees, trade secrets, or other knowledge or processes of or
developed by STWA and its affiliated companies, and any other confidential
information relating to or dealing with the businesses and technologies of STWA
and its affiliated companies, made known to Operator, or learned or acquired by
Operator as a result of this Agreement, but Confidential Information shall not
include information lawfully known generally by or readily accessible to the
trade or the general public.

 

(ii) Use. During the Term hereof, Operator shall use and disclose Confidential
information only for purposes set forth in this Agreement, and only as necessary
to carry out Operator's obligation under this Agreement. After the Term hereof,
Operator shall not directly or indirectly, disclose to any person or entity, or
use for the direct or indirect benefit of itself' or any person or entity, any
Confidential Information, without the express written permission of STWA.

 

(iii) Return of Confidential Information. Upon the termination of this Agreement
for any reason, or at the request of STWA, Operator shall promptly deliver to
STWA the Upstream Equipment and improvements thereon and all Data, records,
files, memoranda, documents, lists and other information containing any
Confidential Information, including all copies or summaries thereof, in
Operator's possession or control, whether prepared by Operator Or others. Should
Operator discover such items in its possession after its separation with STWA,
it agrees to return such items promptly to STWA without retaining copies.

 



3

 

 

 



5. Acceptance of Delivery.

 

By accepting possession, and after a reasonable period for inspection, on the
Upstream Equipment under this Agreement. Operator accepts the condition of the
Upstream Equipment.

 

6. Operation of the Upstream Equipment.

 

Operator shall operate the Upstream Equipment during the Term for the purpose
only as set forth in this Agreement.

 

7. Indemnification.

 

Operator agrees to defend, indemnify and hold STWA, its parent, subsidiary and
affiliate companies, its subcontractors, their agents, employees, directors,
officers, servants, and invitees (the "STWA Group"), harmless from and against
any and all losses, claims, demands. liabilities or causes of action of every
kind and character, in favor of any person or party, for any Operator Group's
(defined below) property casualty, and for injury to or illness or death of any
employee, contractor, agent or representative of Operator Group, which casualty,
injury, illness or death relates to, arises out of or is incident to the work or
services performed by Operator under this Agreement, and regardless of the cause
or such casualty, injury, illness or death, even though caused in whole or in
part by a pre-existing defect, the STWA Group's negligence Or strict liability,
or other legal fault of the STWA Group, whether sole, joint or concurrent.
Operator shall hilly defend any such claim, demand or suit at its sole expense,
even if the same is groundless. Operator's indemnification of STWA Group
hereunder includes any contractual liability under indemnity agreements that
SIVA may have with third parties concerning property casualty, bodily injury or
death to any employee, contractor, agent or representative of Operator Group.
This indemnity shall be limited to the extent necessary for compliance with
applicable State and Federal laws.

 

STWA agrees to defend, indemnify and hold Operator, its joint interest owners,
their parent, .subsidiary and affiliate companies, its other contractors of
every tier, agents, employees, directors, officers, servants, invitees (the
"Operator Group") harmless from and against any and all losses, claims, demands,
liabilities or causes of action of every kind and character, in favor of any
person or party, for any STWA Group property casualty, and for injury to or
illness or death of any employee of STWA or any employee of STWA Group, which
casualty, injury, illness or death relates to, arises out of or is incident to
the work or services performed by STWA under this Agreement, and regardless of
the cause of such casualty, injury, illness or death, even though caused in
whole or in part by a pre-existing defect, Operator Group's negligence or strict
liability, or other legal fault of indernnitees, whether sole, joint or
concurrent. STWA shall fully defend any such claim demand or suit at its sole
expense, even if the same is groundless. STWA 's indemnification of Operator
Group hereunder includes any contractual liability under indemnity agreements
that Operator may have with third parties concerning property casualty, bodily
injury or death to any employee of STWA Group. This indemnity shall be limited
to the extent necessary for compliance with applicable State and Federal laws.

 



4

 



 



8. Insurance Required.

 

A. Each of Operator and SWTA agrees to procure and maintain, at its expense,
during, the term of this Agreement, policies of insurance on the Upstream
Equipment against fire, theft. destruction, property damage, personal injury and
general liability in amounts as agreed to by the Parties, with losses payable to
either Operator or STWA, as the case may be, with each Party being added as an
additional insured with waiver of subrogation on the other's policy.

 

B. Prior to the commencement of any work or services contemplated by this
Agreement, the Parties shall furnish to one another certificates, in duplicate,
on a form acceptable to each of the Parties, signed by authorized
representatives of the insurance companies providing the coverage, evidencing
all coverages, extensions and limits required to be carried by the Parties under
the provisions of this Agreement. Upon request, the Parties shall have the right
to examine or inspect the originals or certified copies of said insurance
policies in the offices of each other during its normal business hours.

 

C. Failure to secure the insurance coverages, or the failure to comply dilly
with any of the insurance provisions of this Agreement, or the failure to secure
such endorsements on the policies as may be necessary to carry out the terms and
provisions of this Agreement, shall in no way act to relieve the Parties front
their obligations of this Agreement, any provisions hereof to the contrary
notwithstanding. in the event that liability for any loss or damage be denied by
the underwriter or underwriters, in or in part, because of breach of said
insurance by the Parties, or for any other reason, or if the Parties fail to
maintain any of the insurance herein required, the Parties shall hold one
another harmless, defend and indemnify one another, their joint interest owners,
their subsidiary and affiliate companies, their agents, employees, directors,
officers, servants and insurers against all claims, demands, costs and expenses,
including attorney's fees, which would otherwise be covered by said insurance,
Notwithstanding anything to the contrary herein, the Parties' indemnification
obligations under this Agreement (express or implied) shall not be limited in
amount or in scope to coverage provided by insurance which is required of the
Parties under the terms hereof.

 

9. Return Condition.

 

Upon expiration of the Term or sooner termination under the terms of this
Agreement, SWTA shall pick up , at STWA's expense and risk, the Upstream
Equipment and any parts, additions or Improvements made thereon or thereto, from
Operator at Operator's worksite or well.. On return to STWA, the Upstream
Equipment and any parts, additions or Improvements made thereon or thereto shall
be operational and in good working order and repair, except for ordinary wear
and tear.

 

10. Governing Law/Dispute Resolution.

 

This Agreement shall be exclusively construed in accordance with the internal
laws of the state of Texas, excluding its conflict of laws rules. All
controversies, claims or disputes arising, out of. in connection with, or
relating to this Agreement shall be finally settled by arbitration. The
arbitration shall be held in Harris County, Texas in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association.
The arbitration shall be conducted before one arbitrator who shall have prior
experience in arbitrating commercial disputes. The arbitrator shall be selected
by mutual consent of the Parties. if the Parties are unable to agree on the
selection of the arbitrator within thirty (30) days, the American Arbitration
Association shall select the arbitrator. In the event of a dispute arising under
this Agreement, the prevailing Party shall be entitled to collect attorneys'
fees and costs in addition to any other remedy, including, without limitation,
injunctive relief, awarded by the arbitrator.



5

 

 



11. Assignment.

 

This Agreement is entered into for the benefit of the Parties, their successors
and assigns. Neither Party may assign its rights hereunder without the prior
written consent of the other Party.

 

12. Modification.

 

This Agreement shall not be amended, modified, released, discharged, abandoned
or otherwise terminated prior to expiration, in whole or in part, except by
written agreement signed by the Parties hereto.

 

13. Severability. In the event that any provision, or any portion thereof, of
this Agreement is determined by competent judicial, legislative, administrative
or arbitrator authority to be prohibited by law, then such provision or part
thereof' shall be ineffective only to the extent of such prohibition, without
invalidating the remaining provisions of the Agreement.

 

14. Notices.

 

Notices under this Agreement by either party shall be in writing and will be
sufficiently made or given if sent by certified or registered mail, return
receipt requested, courier or by facsimile, and shall be deemed given upon
delivery by courier, five (5) days after deposit in the mail, or upon receipt of
facsimile transmission. Notices shall be sent to the signatory of this Agreement
or an authorized officer at the address set forth in 'the signature blocks of
this Agreement or at such other addresses either Party may specify in writing.

 

15. Entire Agreement.

 

This Agreement contains the full and complete understanding of the Parties with
respect to the subject matter hereof, and supersedes all prior agreements,
representations and understandings, whether oral or written.

 

16. Costs and Expenses.

 

The Parties confirm that each Party will be solely responsible for the costs and
expenses incurred by it in connection with documentation and execution or this
Agreement and the transactions contemplated herein.



6

 

 



17. Authority.

 

As the case may be, each of the undersigned has been duly authorized and
empowered to execute this Agreement, and the signatures of each of the
undersigned is binding upon the entity foe which the undersigned has executed
this Agreement.

 

18. Counterparts.

 

This Agreement may be executed in two (2) counterparts, each of which will he
deemed to be an original copy of this agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The Parties
hereto may execute this Agreement by facsimile delivery of manually signed
copies or by the electronic delivery of copies bearing an electronic facsimile
signature.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

[ex1001_image.jpg] 

 



7

 

 

 



EXHIBIT "A"

MINIMUM INSURANCE COVERAGES TO BE
MAINTAINED BY THE STWA AND OPERATOR

 

PART 1

STWA and Operator shall each, during the progress of the work, carry, at its own
respective expense, on forms and in reliable insurance companies acceptable to
the other party, and authorized to do business in the state or area in which the
work is to be performed hereunder, the following minimum insurance coverages to
the extent of its liabilities under this Agreement:

 

A. Commercial General Liability Insurance, written on an Occurrence Basis, with
a limit of $1,000,000 each occurrence Bodily Injury and Property Damage,
combined, including the following coverages;

1. Independent Contractor's Coverage

2. Contractual Liability covering liabilities assumed under this Agreement

3. Products and Completed Operations Coverage

4. Separation of Insureds (Severability of Interest)

5. Coverage provided for "Action Over Indemnity" claims

6. Stop Gap Employer's Liability where applicable

 

B. Workers' Compensation Insurance and Occupational Disease Insurance in
accordance with statutory requirements of the state in which work is being
performed including Employer's Liability Insurance with limits of not less than
$1,000,000 covering location of all work places involved in this Agreement. This
coverage shall include:

1. Alternate Employer/Borrowed Servant endorsement

2. Stop Gap Employer's Liability where applicable

 

B. Business Automobile Insurance providing Bodily Injury and Property Damage,
covering all hired and non-owned vehicles, with a limit of not less than
$1,000,000 each occurrence Bodily Injury and Property Damage combined, and
including contractual liability.

 

PART 2

For STWA's Insurance Agreements:

I. All of the above described insurance policies shall contain provisions that
the insurance companies will have no right of recovery or subrogation against
Operator, its divisions, affiliates, subsidiary companies, co-lessees, or
co-venturers, agents, directors, officers, employees, servants, and insurers, it
being the intention of the parties that the insurance so effected shall protect
all parties, and the STWA's insurance carrier shall be primarily liable for any
and all losses covered by the described insurance.

 

II. Operator, its divisions, affiliates, subsidiary companies, co- lessees, or
co-venturers, agents, directors, officers, employees, and servants shall be
named as an additional insured in each of STWA's insurance policies, except
statutory workers' compensation.



8

 

 

 



III. Any and all deductibles in the above described insurance policies shall be
assumed by, for the account of and at STWA's sole risk.

 

IV. All policies providing coverage hereunder shall contain provisions that no
cancellation or material changes in the policies shall become effective except
on thirty (30) clays' written notice thereof to Operator at: Newfield
Exploration Company, 4 Waterway Square Place, Suite 100, The Woodlands, TX
77380, ATTN: MSA Contract Administration. STWA shall not cancel or make any
material change in any such policies without the prior written consent of
Operator.

 

V. When requested by Operator, STWA shall furnish, or cause to be furnished to
Operator, in the manner above provided, certificates of insurance coverage for
each subcontractor in minimum amount deemed necessary by STWA to cover the work
of the particular subcontractor. Should insurance coverage maintained by a
subcontractor be less than the minimum requirements for STWA, as set out above,
Operator may, at its option (I) require STWA to secure such minimum coverage, or
(2) purchase insurance necessary to provide such minimum coverage and charge the
premiums therefore to STWA's account.

 

VI. STWA shall furnish Certificates of Insurance acceptable to Operator
evidencing the insurance required hereunder and at each anniversary of coverage
thereafter. Should any or the above described policies be cancelled before the
expiration date thereof, notice will be delivered in accordance with the policy
provisions.

 

All Certificates of Insurance must contain reference to endorsements (i.e.
Additional Insured, Waiver of Subrogation, etc.) as required herein.

 



9

